IN THE COURT OF APPEALS OF TENNESSEE
                                                                    FILED
                             AT KNOXVILLE                          May 26, 1999

                                                                 Cecil Crowson, Jr.
                                                              Appellate C ourt
JOHN G. TABOR, Individually,          )   C/A NO.                 Clerk
                                                    03A01-9902-CV-00043
and TABOR CONSTRUCTION, INC.,         )
                                      )
     Plaintiffs-Appellants,           )
                                      )
v.                                    )
                                      )   APPEAL AS OF RIGHT FROM THE
                                      )   KNOX COUNTY CIRCUIT COURT
                                      )
CHRISTI EAKIN, GETTYSVUE              )
PARTNERS, L.P., CLUB PARTNERS,        )
INC., and WANG LAU and wife,          )
FLORENCE LAU,                         )
                                      )   HONORABLE DALE C. WORKMAN,
     Defendants-Appellees.            )   JUDGE




For Appellants                            For Appellees Christi Eakin,
                                            Gettysvue Partners, L.P.,
THOMAS R. HENLEY                            and Club Partners, Inc.
Lufkin, Henley & Conner
Knoxville, Tennessee                      RICKY L. APPERSON
                                          Spicer, Flynn & Rudstrom, PLLC
                                          Knoxville, Tennessee


                                          For Appellees Wang Lau and
                                            Florence Lau

                                          JAMES Y. (BO) REED
                                          JAMES C. CONE
                                          Jenkins & Jenkins, PLLC
                                          Knoxville, Tennessee




                           O P I N IO N




AFFIRMED AND REMANDED                                              Susano, J.

                                  1
               The plaintiffs, John G. Tabor and Tabor Construction,

Inc. (collectively, “Tabor”), brought this action for damages

against Christi Eakin (“Eakin”), Gettysvue Partners, L.P., Club

Partners, Inc., and Wang Lau and his wife, Florence Lau (“the

Laus”), alleging that the defendants were guilty of “libel and

slander1 and defamation.”          The trial court dismissed each of

Tabor’s claims against the various defendants,2 Tabor appeals,

raising the following issues for our consideration:



               1. Did the trial court err in dismissing the
               Laus on the ground that they did not publish
               the libelous letter from Eakin?

               2. Did the trial court err in dismissing the
               Laus on the ground that their libelous
               communications were absolutely privileged?

               3. Did the trial court err in dismissing
               Eakin, Gettysvue Partners, L.P., and Club
               Partners, Inc., on the ground that the
               libelous letter from Eakin was an absolutely
               privileged communication?



We affirm.



                       I.   Facts and Procedural History



               The core facts of this controversy are essentially

undisputed.        The Laus contracted with Tabor to build a house in

Gettysvue Subdivision in Knox County.             Various disputes arose

between the Laus and Tabor regarding the construction of the

house and the amount owed by the Laus.             According to the Laus,



      1
          Tabor apparently has abandoned the slander claim.
      2
       Gettysvue Polo, Golf and Country Club was also named as a defendant in
the complaint, but was dismissed on its motion. Tabor specifically excepted
Gettysvue Polo, Golf and Country Club from the notice of appeal, and it is
therefore not a party to this appeal.

                                         2
Tabor, among other things, had failed to complete the agreed-upon

landscaping work; had failed to complete construction in various

areas of the house; had demanded an excessive amount to complete

work on the basement; and had failed to build a sun deck in

accordance with proper safety specifications.



          The Laus subsequently received a letter from Eakin, the

Vice President of Gettysvue Partners, L.P., which letter states

as follows:



          On Tuesday, April 15, 1997 and on behalf of
          the Gettysvue developers, I inspected the
          landscaping at your home. Gettysvue
          covenants and restrictions require that your
          yard be sodded and landscaped according to
          the landscaping plans which were submitted
          and approved. Although you have taken
          residence, the sod and landscaping at your
          home have not been completed. Clearly, the
          incomplete status of your landscaping is in
          violation of the covenants and restrictions.

          As I understand, the builder, John Tabor,
          refuses to complete the landscaping which he
          is required to do pursuant to your building
          contract. I am sorry and do sympathize with
          your situation. In fact, I daily receive
          complaints regarding Mr. Tabor’s actions from
          not only his customers, but also from vendors
          and suppliers in the Knoxville area. As you
          know, Gettysvue has officially notified Mr.
          Tabor that he is no longer allowed to build
          in Gettysvue. His total lack of cooperation
          and refusal to abide by the Gettysvue
          restrictions as well as the complaints
          prompted this decision.

          I am very concerned about all of the
          unsuspecting potential home customers with
          whom he may come in contact, because just as
          you did, others will place faith in him that
          he will fulfill his contract obligations.
          Just recently, I learned that he is building
          a home in the “Parade of Homes” in
          Whittington Creek on Northshore Drive.
          Amazing, isn’t it? It is difficult to
          believe that the Tennessee Board of Licensing
          Contractors and/or Knoxville Home Builders


                                3
           Association would continue to allow him to
           conduct business.

           While as [sic] I have communicated my
           understanding of your situation, I still need
           to understand the resolution. Please keep me
           updated, and I will do whatever I can to
           help.



(Underlining in original.)



           Shortly thereafter, the Laus filed a complaint against

Tabor with the Tennessee Board for Licensing Contractors (“the

Board”).   Along with various other information in the complaint,

the Laus forwarded a copy of Eakin’s letter, as well as a letter

from Mr. Lau which states as follows:



           I am filing a complaint against Tabor
           Construction, Inc. and Mr. John Tabor and am
           reporting violations as the Tennessee
           registration law requires. Please see
           attachment.

           This complaint is not an ordinary complaint
           regarding [a] Contractor not performing work.
           This Contractor has been “disbarred” from
           building at the Gettysvue Polo, Golf, and
           Country Club, a new and big subdivision in
           Knoxville where Mr. Tabor had started at
           least seven houses.... This Contractor has
           also persisted in the violation of safety
           practices and building codes and has also
           engaged in the practice of gouging his
           clients for money. The professional conduct
           of the Contractor is highly questionable.

           It is understood that the license of Tabor
           Construction, Inc., is up for renewal on May
           31, 1997.

           I trust that the Board will make a timely
           inquiry into this matter. I shall be in full
           cooperation with the Board as the law
           requires.



(Bold lettering in original.)


                                 4
            Tabor subsequently filed this action against Eakin,

Gettysvue Partners, L.P., Club Partners, Inc.,3 and the Laus.               In

the complaint, Tabor alleges that the majority of Eakin’s letter,

several statements in Mr. Lau’s letter to the Board, and numerous

other statements contained in the Laus’ complaint to the Board

are libelous.     With regard to Eakin’s letter, Tabor’s theory is

set forth in the complaint as follows:



            ...Wang L. Lau, with the full knowledge and
            consent and approval and assistance and
            cooperation and in conspiracy with defendants
            Christi Eakin and his wife Florence Lau did
            solicit, encourage, urge and assist defendant
            Eakin to write the said letter with the
            express purpose of publishing it in his
            complaint to [the Board] which he filed with
            the Board on or about May 1, 1997. Defendant
            Lau informed defendant Eakin that he was
            going to use it in his complaint to the
            Board, and she composed and published the
            said letter knowing that it would be used
            against plaintiffs and that it would be
            published to the Board and to others.



            The Laus filed a motion to dismiss and/or for summary

judgment.    They also filed a joint affidavit in which they

stated, among other things, that they did not cause, request or

suggest that Eakin’s letter be written or mailed to them, and,

furthermore, that they did not act in conspiracy with any of the

other defendants to cause the letter to be published.             Eakin,

Gettysvue Partners, L.P., and Club Partners, Inc., also filed a

motion to dismiss.      Their motion was unsupported by any material

outside the pleadings.       Tabor did not file any factual matters in

response.    The trial court granted the motion of each defendant,

and Tabor appealed.


      3
       Club Partners, Inc. apparently is the general partner of Gettysvue
Partners, L.P.

                                      5
                          II.   Applicable Law



           The Supreme Court has held that “statements made in the

course of a judicial proceeding that are relevant and pertinent

to the issues involved are absolutely privileged and cannot be

the predicate for liability in an action for libel....”             Lambdin

Funeral Serv., Inc. v. Griffith, 559 S.W.2d 791, 792 (Tenn.

1978); Jones v. Trice, 360 S.W.2d 48, 50 (Tenn. 1962).             This

concept is to be liberally construed so as to insure unfettered

access to the judicial process.              See Myers v. Pickering Firm,

Inc., 959 S.W.2d 152, 161 (Tenn.App. 1997).



           This general rule applies in “administrative

proceedings before boards or commissions that are clothed with

the authority to revoke a license ‘after a hearing for good cause

shown....’” Lambdin, 559 S.W.2d at 792.              As the Court in Lambdin

explained,



           [t]he “judicial proceeding” to which the
           immunity attaches has not been defined very
           exactly. It includes any hearing before a
           tribunal which performs a judicial
           [f]unction, ex parte, or otherwise, and
           whether the hearing is public or not.... It
           extends also to the proceedings of many
           administrative officers such as boards and
           commissions, so far as they have powers of
           discretion in applying the law to the facts
           which are regarded as judicial, or “quasi-
           judicial” in character. Thus the ordinary
           administrative proceeding to revoke a license
           is held to lie within the privilege.



Id.   (quoting from PROSSER , LAW   OF   TORTS (3d ed. 1964)).    (Emphasis

in Lambdin).



                                         6
            In Lambdin, the plaintiffs brought suit after the

defendant had, among other things, filed charges against them

with the Tennessee Board of Funeral Directors and Embalmers, and

had participated in the ensuing hearing before that Board.              The

Supreme Court observed that the Board in question possessed the

authority to revoke the plaintiffs’ license, and also noted that

the statements at issue had been pertinent to the issues involved

in that proceeding.      Finding that the defendant’s statements were

absolutely privileged, the Court affirmed the trial court’s

dismissal of the plaintiffs’ claims for slander, libel,

conspiracy to libel and defame the plaintiffs, and invasion of

privacy.    Id. at 791-92.



            We have previously pointed out the Supreme Court’s

“willingness to extend the doctrine [of absolute privilege] to

communications preliminary to proposed or pending litigation.”

Myers, 959 S.W.2d at 161.4       (Emphasis added.)



                 III.   Tabor’s Claim Against the Laus



            We shall first address the propriety of the trial

court’s grant of summary judgment to the Laus.



            We review the trial court’s decision against the

standard of Rule 56.04, Tenn.R.Civ.P., which provides in

pertinent part as follows:



     4
       In Myers, we found a consultant’s report criticizing an architectural
firm’s work to be absolutely privileged, as published to the party with whom
the firm had contracted, where the report contained information that was
pertinent and relevant to pending litigation and was prepared in anticipation
of testimony. Id. at 160-61.

                                      7
          ...the judgment sought shall be rendered
          forthwith if the pleadings, depositions,
          answers to interrogatories, and admissions on
          file, together with the affidavits, if any,
          show that there is no genuine issue as to any
          material fact and that the moving party is
          entitled to a judgment as a matter of law....



When reviewing a grant of summary judgment, an appellate court

must decide anew if judgment in summary fashion is appropriate.

Cowden v. Sovran Bank/Central South, 816 S.W.2d 741, 744 (Tenn.

1991); Gonzalez v. Alman Constr. Co., 857 S.W.2d 42, 44-45

(Tenn.App. 1993).    Since this determination involves a question

of law, there is no presumption of correctness as to the trial

court’s judgment.     Robinson v. Omer, 952 S.W.2d 423, 426 (Tenn.

1997); Hembree v. State, 925 S.W.2d 513, 515 (Tenn. 1996).      In

making our determination, we must view the evidence in a light

most favorable to the nonmoving party, and we must draw all

reasonable inferences in favor of that party.       Byrd v. Hall, 847

S.W.2d 208, 210-11 (Tenn. 1993).       Summary judgment is appropriate

only if no genuine issues of material fact exist and if the

undisputed material facts entitle the moving party to a judgment

as a matter of law.    Rule 56.04, Tenn.R.Civ.P.; Byrd, 847 S.W.2d

208, 211 (Tenn. 1993).



          As explained in Byrd, “the party seeking summary

judgment has the burden of demonstrating to the court that there

are no disputed, material facts creating a genuine issue for

trial... and that he is entitled to judgment as a matter of law.”

Id. at 215.   One method of accomplishing this is by “conclusively

establish[ing] an affirmative defense that defeats the nonmoving

party’s claim....”     Id. at 215 n.5.


                                   8
            In the instant case, the Laus submitted an affidavit in

which they denied being responsible, in any way, for the initial

publication of Eakin’s letter.        The trial court subsequently

determined that no material issues of fact existed as to whether

the Laus had caused, or had conspired to cause, the publication

of the letter.     Significantly, Tabor submitted no affidavits or

other material to contradict the Laus’ affidavit.            Accordingly,

we hold that the trial court was correct in granting summary

judgment to the Laus as to the publication of Eakin’s letter to

the Laus.    On the facts before the trial court, and now before

us, the Laus were not culpable with respect to the initial

publication of Eakin’s letter, and therefore under no

circumstances can they be found liable for its initial

publication.5



            Tabor also alleges a cause of action against the Laus

predicated on their filing of the complaint with the Board.

Tabor contends that the filing of the complaint and the

supporting documentation, including the re-publication of the

Eakin letter, amount to an actionable publication of libelous

material.    On the contrary, we agree with the trial court’s

determination that such material is absolutely privileged.              This

conclusion is supported by the Supreme Court’s holding in

Lambdin, discussed above, and the cases holding that the doctrine

of absolute privilege espoused in Lambdin is to be broadly

applied.    See, e.g., Myers, 959 S.W.2d at 151.         Furthermore, it

is clear that the statements in question concerned the



      5
       Even if the Laus had prompted Eakin to write them the letter, we do not
understand how they can be held legally responsible for publishing a libelous
letter to themselves.

                                      9
circumstances surrounding the various disputes between the Laus

and Tabor, and, as such, were “relevant and pertinent to the

issues involved” in the Laus’ complaint to the Board.     See

Lambdin, 559 S.W.2d at 792.



            In light of the fact that the statements in the Laus’

complaint to the Board, including the supporting material, are

absolutely privileged, we hold that the Laus conclusively

established an affirmative defense to Tabor’s libel claim.      It is

also clear that Tabor failed to set forth specific facts

demonstrating the existence of disputed, material facts creating

any genuine issue that would require a determination by a trier

of fact.    See Byrd, 847 S.W.2d at 215.   Accordingly, the trial

court’s grant to the Laus of summary judgment with respect to

their complaint to the Board was proper.    Rule 56.04,

Tenn.R.Civ.P.; Byrd, 847 S.W.2d at 215.



                   IV. Tabor’s Claim Against Eakin,
           Gettysvue Partners, L.P., and Club Partners, Inc.



             We next turn to the trial court’s grant of the

remaining defendants’ joint motion to dismiss.     Our standard of

review     of a trial court’s decision on such a motion is well-

settled:



             In considering a motion to dismiss, courts
             should construe the complaint liberally in
             favor of the plaintiff, taking all
             allegations of fact as true, and deny the
             motion unless it appears that the plaintiff
             can prove no set of facts in support of [his]
             claim that would entitle [him] to relief. In
             considering this appeal from the trial
             court’s grant of the defendant’s motion to
             dismiss, we take all allegations of fact in

                                  10
            the plaintiff’s complaint as true, and review
            the lower courts’ legal conclusions de novo
            with no presumption of correctness.



Stein v. Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn. 1997).

(Citations omitted.)



            As noted earlier, Tabor alleges in the complaint that

the Laus and Eakin had conspired to effectuate the publication of

Eakin’s letter, and, specifically, that Eakin had “composed and

published the said letter knowing that it would be used against

plaintiffs and that it would be published to the Board and to

others.”6   The trial court, however, in ruling on the motion to

dismiss, held that the allegedly libelous letter from Eakin to

the Laus was an absolutely privileged communication.             Although

the trial court did not specify the basis for this conclusion, we

are of the opinion that the same reasoning applicable to the

Laus’ communications to the Board applies here, i.e., the

statements contained in Eakin’s letter were absolutely privileged

by virtue of the fact that they were made -- according to the

complaint itself -- in anticipation of a quasi-judicial

proceeding before the Board.        See Lambdin, 559 S.W.2d at 792;

Myers, 959 S.W.2d at 161.       In other words, Tabor is bound by the

factual allegations contained in the complaint, and, taking those

allegations as true, Eakin’s statements would be absolutely

privileged.    Furthermore -- as in the case of the statements

communicated to the Board by the Laus -- the statements contained

in Eakin’s letter were “pertinent and relevant” to the Laus’

anticipated complaint to the Board.         See Lambdin, 559 S.W.2d at


      6
       Tabor does not allege that anyone other than the Laus and the Board
received Eakin’s letter.

                                      11
792.   Thus, they cannot form the predicate for a finding of

liability for libel on the part of Eakin, Gettysvue Partners,

L.P., and Club Partners, Inc.     On its face, the complaint as to

these defendants makes out an affirmative defense to the alleged

cause of action.



           We therefore hold that the trial court correctly

granted the remaining defendants’ motion to dismiss.



                            V.   Conclusion



           The judgment of the trial court is affirmed.     Costs on

appeal are taxed to the appellants.      This case is remanded to the

trial court for the collection of costs assessed there, pursuant

to applicable law.



                                        __________________________
                                        Charles D. Susano, Jr., J.




CONCUR:



_________________________
Houston M. Goddard, P.J.



_________________________
Herschel P. Franks, J.




                                   12